DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
After reopening prosecution of this Application and the subsequent Non-final Office Action dated 11/23/2021, Applicant’s response is acknowledged and appreciated.  The claim amendments are consistent with the indicated allowable subject matter and the claims are allowable as follows.

Allowable Subject Matter
Claims 1-7, 9-11, 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 7 and 16 are allowed based on allowed and the closest prior art fails to teach or make obvious, including all the limitations of each claims, that “the internal diameter of the valve seat is at least as large as the bore diameter of the barrel of the air gun” (claims 1), and, “is greater than the bore diameter of the barrel of the air gun” (claim 16) and “that the internal diameter of the valve seat is at least as large as a bore diameter of the barrel of the air gun” (claim 7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641